Citation Nr: 0319876	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  99-12 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected peptic ulcer disease, currently rated as 20 
percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected chronic bronchitis and chronic obstructive 
pulmonary disease (also referred to herein as "pulmonary 
disability"), currently rated as 30 percent disabling.

3.  Entitlement to an increased disability rating for 
service-connected spinal 
fusion at L5-S1, spondylosis with degenerative joint disease 
(also referred to herein as "lumbar spine disability"), 
currently rated as 40 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (also referred to herein as "TDIU").  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1962 to June 
1966, and from July 1966 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was remanded by the Board in January 2001.  


FINDINGS OF FACT

1.  The veteran's service-connected peptic ulcer disease is 
productive of no more than moderate symptomatology.   

2.  The veteran's service-connected chronic bronchitis and 
chronic obstructive pulmonary disease are manifested by 
subjective complaints of constant wheezing; pulmonary 
function tests showed FEV-1 equal to 2.63 (69.1% of 
predicted) with FEV/FVC equal to 63 for standard only.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 20 percent for the veteran's service-connected 
peptic ulcer disease have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.114 
and Code 7305 (2002).  

2.  The criteria for entitlement to a disability rating in 
excess of 30 percent for the veteran's service-connected 
chronic bronchitis and chronic obstructive pulmonary disease 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§  4.7, 4.97 and Code 6600 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

With regard to the peptic ulcer and respiratory disability 
issues, after reviewing the claims folder the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
an increased rating.  The discussions in the rating decision, 
statement of the case, and supplemental statement of the case 
have informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in a March 2001 letter, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claims as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board therefore finds that the 
notice requirements of the new law and regulation have been 
met.  

Furthermore, with regard to these two issues the Board finds 
that there has been substantial compliance with the 
assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, private medical records from 
Tuomey Regional Medical Center and Robert C. Franklin, M.D., 
and VA examination reports in June 2001 and February 2002.  
As the record shows that the veteran has been afforded VA 
examinations in connection with his claim, the requirements 
of 38 C.F.R. § 3.159(c)(4) (2002) have been met.  No 
additional pertinent evidence has been identified by the 
claimant as relevant to these two issues on appeal.  Under 
these circumstances, no further action is necessary to assist 
the claimant with the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claims and has notified the claimant of 
the information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and new 
regulations in the first instance does not prejudice the 
claimant.  See generally Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. 
Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The present appeal involves the veteran's claims that the 
severity of his service-connected peptic ulcer disease and 
pulmonary disability warrant higher disability ratings.  
Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

Peptic Ulcer Disease 

The veteran's service-connected peptic ulcer disease has been 
rated by the RO under the provisions of Diagnostic Code 7305.  
Under this regulatory provision, a rating of 20 percent is 
warranted for peptic ulcer disease with moderate symptoms 
with recurring episodes of severe symptoms two or three times 
a year averaging 10 days in duration; or with continuous 
moderate manifestations.  A 40 percent rating  requires 
moderately severe symptoms, less than severe symptoms with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year. 38 C.F.R. § 
4.114, Diagnostic Code 7305.

VA medical records indicate that the veteran underwent an 
upper gastronintestinal (GI) series in June 1998 following 
complaints of midline epigastric pain and a history of 
recurrent peptic ulcer disease (PUD).  Testing revealed that 
the esophagus had a normal mucosal pattern and contour.  The 
stomach demonstrated persistent collection of barium in the 
fundus.  Some thickened mucosal folds were also seen in this 
same area.  An ulceration was suspected.  The remainder of 
the stomach was unremarkable.  

VA medical records show that in February 1999, the veteran 
complained of suffering from reflux for two weeks.  Upper GI 
series taken in February 1999 showed thickening of the 
mucosal folds throughout much of the stomach, most pronounced 
at the fundus and upper body.  No ulcer craters can be 
identified at the stomach or duodenum on examination.  No 
other abnormalities are at the esophagus, stomach, and 
deuodenum.  In November 1999, the veteran complained of 
stomach pain, moderately severe in degree, for the past one 
and a half weeks.  He had no vomiting and no fever.  
Examination showed that his abdomen was normal in appearance 
with mildly tender in the epigastric area.  The diagnosis was 
abdominal pain, likely peptic ulcer disease.  

VA medical record in April 2000 showed that the veteran 
complained of recurrent vomiting and epigastric pain over the 
previous 24 hours.  The veteran had been drinking over the 
prior weekend.  Examination revealed that abdomen was soft, 
epigastric tenderness, and no palpable organomegaly.  
Diagnosis was gastroenteritis and alcohol use.  In February 
2001, the veteran complained of epigastric pain for one week, 
worse that day.  It was moderately severe that day, burning 
in character.  Examination of the abdomen revealed that it 
was normal in appearance.  Soft and tender in the epigastric 
area, but without peritoneal signs.  The diagnosis was 
abdomen pain.    

In September 2001, an upper GI series was performed, which 
revealed that the veteran had a small sliding hiatal hernia 
with gastroesophageal reflux.  There was no evidence of 
esophagitis or peptic ulcer disease.   

VA examination report in February 2002 indicated that the 
examiner reviewed the veteran's file.  Examination of the 
abdomen was soft and nontender.  Diagnosis was 
gastroesophageal reflux disease and peptic ulcer disease.  

Upon review, medical records show that no more than moderate 
gastrointestinal symptoms have been demonstrated.  While the 
records show that the veteran has complained of chronic 
stomach pains over the claims period, the veteran's current 
disability picture is complicated by other, nonservice-
connected disabilities, including gastroesophageal reflux 
disease.  In addition, there is no indication of disability 
that would satisfy the criteria for the next higher rating.  
In particular, he did not show evidence of an active ulcer on 
recent VA examination or on upper GI series examination since 
June 1998.  The Board finds that the evidence described above 
is productive of no more than moderate symptomatology 
consistent with the current rating of 20 percent.  In view of 
the foregoing, the preponderance of the evidence is against a 
rating in excess of 20 percent for the veteran's peptic ulcer 
disease.

Pulmonary Disease

The veteran's service-connected pulmonary disease has been 
rated by the RO under the provisions of Diagnostic Code 6600.  
By rating action in November 2002, the RO increased the 
rating from 10 to 30 percent disabling, effective August 
1998.     

Diagnostic Code 6600 provides that (chronic) bronchitis will 
be evaluated on the basis of the percentage ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC), or Diffusion Capacity in the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)).  In order 
to be eligible for a 30 percent disability rating under this 
Diagnostic Code, the veteran must have an FEV-1 of 56 to 70 
percent predicted capacity or an FEV-1/FVC ratio of 56 to 70 
percent or DLCO (SB) of 56 to 65 percent predicted capacity.  

A 60 percent disability rating requires that the veteran must 
have an FEV-1 of 40 to 55 percent predicted capacity or an 
FEV-1/FVC ratio of 40 to 55 percent or DLCO (SB) of 40 to 55 
percent predicted capacity, or maximum oxygen consumption of 
15 to 20 ml/kg/min (with cardio-respiratory limit).  The 
maximum rating of 100 percent disabling is available when the 
veteran has an FEV-1 that is less than 40 percent of 
predicted value or the FEV-1/FVC is less than 40 percent or 
the DLCO (SB) is less than 40 percent predicted, or the 
maximum exercise capacity is less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or the 
veteran has cor pulmonale (right heart failure), right 
ventricular hypertrophy, pulmonary hypertension (shown by 
Echo or cardiac catheterization) or episode(s) of acute 
respiratory failure, or requires outpatient oxygen therapy.

Upon review, there is no clinical objective evidence 
demonstrating that pulmonary test results showed FEV-1 of 40 
to 55 percent predicted capacity or an FEV-1/FVC ratio of 40 
to 55 percent or DLCO (SB) of 40 to 55 percent predicted 
capacity, or maximum oxygen consumption of 15 to 20 ml/kg/min 
(with cardio-respiratory limit).  VA examination report in 
July 2001 indicated that the veteran's claims file was 
reviewed by the examiner prior to the examination.  The 
veteran indicated that the he was currently taking a "green-
capped" inhaler on a daily basis, which the examiner 
believed to be Combivent.  The veteran complained that he 
wheezed all the time, but did not describe his breathing as 
worse at night and does not describe much dyspnea on 
exertion.  He was not currently producing a cough and has 
never been hospitalized for pneumonia or any breathing 
trouble.  

The examiner indicated that September 1998 pulmonary function 
tests results showed FEV-1 equal to 2.27 (58% of predicted) 
with FEV/FVC equal to 69%.  The interpretation of the 
September 1998 examiner was that of "mild spastic disease 
and cannot rule out a restrictive deficit."  CT scan 
revealed a 1 cm lymph node anterior to the IVC in 3\01 or 
other lung abnormalities, pulmonary embolus, or other lymph 
nodes were found.  The diagnosis was mild bronchospastic 
disease, adequately treated with current metered dose 
inhaler.  He recommended to the veteran to stop smoking. 

Pulmonary function tests results from August 2001 showed FEV-
1 equal to 2.63 (69.1% of predicted) with FEV/FVC equal to 63 
for standard study.  After bronchodilator, FEV-1 was equal to 
2.67 (70.2% of predicted) with FEV/FVC equal to 64.  The 
examiner found that the results showed mild obstructive 
ventilatory defect with a mild bronchospastic lelment.    

Although the record shows that the veteran clearly has 
significant pulmonary disease, clinical evidence does not 
support a higher rating than already assigned by the RO under 
Code 6600.  The examination and pulmonary test results show 
that the current severity of the veteran's respiratory 
disability is contemplated by the existing 40 percent rating 
and that the criteria for a higher rating have not been met.

 
ORDER

Entitlement to a rating in excess of 20 percent for service-
connected peptic ulcer disease is not warranted.  Entitlement 
to a rating in excess of 40 percent for service-connected 
pulmonary disease is not warranted.  To this extent, the 
appeal is denied. 


REMAND

The present appeal also includes the claims of entitlement to 
an increased rating for the veteran's service-connected 
lumbar spine disability and entitlement to TDIU.  The record 
shows that the veteran was given a VA examination for his 
lumbar spine disability in July 2001.  The July 2001 
examination revealed that the veteran complained of buttock 
pain bilateral and showed clinical findings of diminished 
deep tendon reflexes bilaterally and absent in the patellar 
tendon and Achilles tendon.  X-rays also indicated that there 
is a loss of disk height at L5-S1.  The Board notes that the 
veteran's lumbar spine disability is currently rated at 40 
percent which is the highest available under Code 5292.  

The symptoms described above are consistent with neurological 
findings, which means that an analysis needs to be performed 
under Code 5293 for Intervetebral disc syndrome.  However, it 
does not appear that a recent neurological examination, 
including an MRI, was performed in this case.  Additionally, 
the Board notes that during the pendency of this appeal, VA 
issued new regulations for rating disabilities under Code 
5293.  These became effective September 23, 2002.  Where laws 
or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  While the November 2002 
supplemental statement of the case referenced the change in 
Code 5293, the record does not appear to include a letter 
notifying the veteran of this change or an explanation of the 
new regulation.  

It is clear that the issue of TDIU is inextricably 
intertwined with the issue of a higher disability rating for 
lumbar spine disability.  Accordingly, the Board may not 
properly consider this issue at this time.  Moreover, in a 
May 2003 Appellant's Brief, the veteran's representative 
addressed new claims of service connection for diabetes, 
hypertension, and HIV.  The representative asserted that 
these new claims are also intertwined with the TDIU issue and 
the Board agrees.  Appropriate action is therefore necessary 
by the RO before the Board may proceed with appellate review 
of the TDIU issue. 

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take appropriate action (including 
issuance of a VCAA letter) to comply with 
all notice and assistance requirements 
set forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), now codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).

2.  The veteran should be scheduled for a 
special VA neurological examination of 
the lumbar spine to ascertain the current 
severity of his service-connected 
disability described for rating purposes 
as spinal fusion, L5-S1, spondylolysis 
with mild degenerative joint disease.  
The claims file should be made available 
to the examiner for review in connection 
with the examination.  All medically 
indicated special tests, including x-
rays, should be conducted.  

a.	To the extent possible, the 
examiner should comment on any 
neurological findings, including but 
not limited to symptoms compatible 
with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or 
other neurological findings 
appropriate to site of diseased 
disc.

b.	The examiner should also comment 
to the duration of the veteran's 
incapacitating episodes of 
intervetebral disc syndrome, if any, 
as indicated in the current version 
of Code 5293.  

c.	The examiner should also offer an 
opinion as to the effect of the 
lumbar spine disability on the 
veteran's employability. 	

3.  The RO should take appropriate action to 
develop and adjudicate the new claims of service 
connection for diabetes, hypertension and HIV.  The 
veteran and his representative should be informed 
of the RO's determination as to these issues and 
furnished notice of appellate rights and procedures 
so that the veteran may have the opportunity to 
initiate an appeal from the RO's decision as to 
these issues if he so wishes.  

4.  After undertaking any additional development 
which the RO may deem necessary, the RO should 
review the expanded record and determine whether an 
increased rating for service-connected lumbar spine 
disability is warranted.  The RO should also 
readjudicate whether the veteran is entitled to 
TDIU.  The veteran and his representative should be 
furnished an appropriate supplemental statement of 
the case and be afforded an opportunity to respond.  
Thereafter, the case should be returned to the 
Board for appellate review of all issues properly 
in appellate status at that time.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



